DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 11, 16, 17 and 19 is withdrawn in view of the newly discovered reference(s) to Kato et al. (US 2001/0011423).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
Claim 23 recites the limitation “reducing the atmosphere after pre-cleaning to a pressure of about 10-5 mbar to about 10-8 mbar, wherein reducing the atmosphere is performed before the plasma cleaning” in lines 1-3. 
Although there is support for the vacuum pressure, i.e., 10-5 mbar to about 10-8 mbar, there is no disclosure for “reducing the atmosphere after pre-cleaning” and “wherein reducing the atmosphere is performed before the plasma cleaning” in the specification as originally disclosed.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 23 recites the limitation “reducing the atmosphere after pre-cleaning to a pressure of about 10-5 mbar to about 10-8 mbar, wherein reducing the atmosphere is performed before the plasma cleaning” in lines 1-3. 
Although there is support for the vacuum pressure, i.e., 10-5 mbar to about 10-8 mbar, there is no disclosure for “reducing the atmosphere after pre-cleaning” and “wherein reducing the atmosphere is performed before the plasma cleaning” in the specification as originally disclosed.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0056743) in view of Okabe et al. (US 2014/0345644) and further in view of Kato et al. (US 2001/0011423).
Re Claim 1, Choi et al. disclose a method for cleaning a vacuum system (i.e., the PECVD apparatus disclosed by Choi et al. is a vacuum system and it is inherent within the disclosure of Choi et al., see Paragraph [0022]) used in the manufacture of OLED devices (i.e., PECVD system that also utilize to produce OLED, see Paragraphs [0003], [0020]), comprising: performing plasma cleaning using a remote plasma source (see Paragraph [0036])).  Also see Fig. 1.  
However, Chio et al. do not disclose performing pre-cleaning for cleaning at least a portion of the vacuum system. 
Okabe et al. disclose performing pre-cleaning for cleaning at least a portion of the vacuum system (Abstract and Paragraph [0027]) and after pre-cleaning, plasma cleaning conducted continuously without breaking vacuum of the reaction chamber, i.e., final cleaning process, (see Okabe et al. Page 3, Paragraph [0036]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Choi et al. reference with performing pre-cleaning for cleaning at least a portion of the vacuum system as taught by Okabe et al. in order to remove at least some of the contaminants in the chamber prior to the final cleaning process.  
Furthermore, the combination of Choi et al. and Okabe et al. do not disclose the pre-cleaning includes a wet chemical cleaning process. 
Kato et al. disclose the conventional wet pre-cleaning of the vacuum chambers to clean the adhering matters by using organic solvent (see Paragraph [0006]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Choi et al. and Okabe et al. reference with pre-cleaning includes a wet chemical cleaning process as taught by Kato et al. in order to remove at least some of the contaminants in the chamber prior to deposition process.  
Re Claim 2, as applied to claim 1 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the plasma cleaning is a final cleaning procedure (i.e., the remote plasma cleaning process is the cleaning process prior formation of the deposition of OLED films and it is a final cleaning process before particular deposition process) before operating the vacuum system (see Choi et al. Paragraphs [0005] and [0022]; and  Okabe et al. Page 3, Paragraph [0036]).
Re Claim 3, as applied to claim 1 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the plasma cleaning includes a cleaning of a vacuum chamber.  
Re Claim 4, as applied to claim 3 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the plasma cleaning includes a cleaning of one or more inner walls of the vacuum chamber.  
Re Claim 5, as applied to claim 1 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the plasma cleaning includes a cleaning of components inside a vacuum chamber of the vacuum system.  
Re Claim 6, as applied to claim 5 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the components are selected from the group consisting of mechanical components, moveable components, drives, valves, and any combination thereof (i.e., inherent with any process chamber).  
Re Claim 8, as applied to claim 7, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the method is performed after a maintenance procedure of the vacuum system or portions of the vacuum system (i.e., performing maintenance procedure is inherent to Choi et al. and Okabe et al. and such maintenance apparatus is required process prior conducting cleaning and deposition process as safety requirement set out by any equipment manufacturer).
Re Claim 9, as applied to claim 1 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the plasma cleaning is performed in one or more chambers of the vacuum system selected from the group consisting of a load lock chamber, a cleaning chamber, a vacuum deposition chamber, a vacuum processing chamber, a transfer chamber, a routing module, and any combination thereof (see Choi Fig. 1 and Okabe et al. Fig. 1).  
Re Claim 10, as applied to claim 1 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the plasma cleaning uses a plasma of pure oxygen or oxygen mixtures with nitrogen or argon (see Okabe et al. Paragraph [0019]).  
Re Claim 12, as applied to claim 1 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the pre-cleaning is performed under atmosphere and the plasma cleaning is performed under vacuum (see Okabe et al. Paragraph [0036]).  
Re Claim 21, as applied claim 1 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the pre-cleaning and the plasma cleaning are performed in the same chamber.
Re Claim 22 as applied claim 1 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations including wherein the vacuum chamber has a predetermined pressure in the vacuum chamber during the plasma cleaning.
Furthermore, the claimed pressure range outside the prior art also can be routinely optimized. 
 Therefore, it would have been to one having ordinary skill in the art at the time of the invention is made to optimize the pressure range, since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);   In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969);   Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, the specification contains no disclosure of either the critical nature of the claimed pressure range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in combination of (US 2009/0056743), Okabe et al. (US 2014/0345644) and Kato et al. (US 2001/0011423) and further in view of Hoffmann et al. (US 2009/0317927).
Re Claim 7, as applied to claim 1 above, Choi et al., Okabe et al. and Kato et al. in combination disclose all the claimed limitations except wherein the plasma cleaning includes a cleaning of one or more mask devices used during a deposition process. 
Hoffmann et al. disclose plasma cleaning process the mask patterning device in order to remove organic material that leftover during deposition organic material during fabrication OLED device (see Paragraphs [0003], [0010], [0011] and [0027]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Choi et al., Okabe et al. and Kato et al. reference the plasma cleaning includes a cleaning of one or more mask devices used during a deposition process as taught by Hoffmann et al. in order to remove organic material that leftover during deposition organic material during fabrication OLED device.
Claims 13, 18, 20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2009/0056743) in view of Okabe et al. (US 2014/0345644) and further in view of JOO et al. (US 2013/0133573) and Kato et al. (US 2001/0011423).
Re Claim 13, Choi et al. disclose a method for cleaning a vacuum system (i.e., the PECVD apparatus disclosed by Choi et al. is a vacuum system and it is inherent within the disclosure of Choi et al.) used in the manufacture of OLED devices (i.e., PECVD system that also utilize to produce OLED, see Paragraphs [0003], [0020]), comprising: performing plasma cleaning using a remote plasma source (see Paragraph [0036])).  Also see Fig. 1.  
However, Chio et al. do not disclose performing pre-cleaning for cleaning at least a portion of the vacuum system. 
Okabe et al. disclose performing pre-cleaning for cleaning at least a portion of the vacuum system (Abstract and Paragraph [0027]) and after pre-cleaning, plasma cleaning conducted continuously without breaking vacuum of the reaction chamber, i.e., final cleaning process, (see Okabe et al. Page 3, Paragraph [0036]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Choi et al. reference with performing pre-cleaning for cleaning at least a portion of the vacuum system as taught by Okabe et al. in order to remove at least some of the contaminants in the chamber prior to the final cleaning process.  
However, the combination of Choi et al. and Okabe et al. do not disclose depositing of one or more organic layer on a substrate. 
JOO et al. disclose organic material deposition apparatus that includes vacuum chamber (300) and deposition of organic layer on a substrate in order to OLED devices (see Fig. 1 and Paragraph [0036]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Choi et al. and Okabe et al. reference with depositing of one or more organic layer on a substrate as taught by JOO et al. in order to form OLED devices.  
Furthermore, the combination of Choi et al., Okabe et al. and JOO et al. do not disclose the pre-cleaning includes a wet chemical cleaning process. 
Kato et al. disclose the conventional wet pre-cleaning of the vacuum chambers to clean the adhering matters by using organic solvent (see Paragraph [0006]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Choi et al., Okabe et al. and JOO et al. reference with pre-cleaning includes a wet chemical cleaning process as taught by Kato et al. in order to remove at least some of the contaminants in the chamber prior to deposition process.  
Re Claim 18, as applied in claim 13 above, Choi et al., Okabe et al., JOO et al. and Kato et al. disclose all the claimed limitations including wherein the plasma cleaning uses a plasma of pure oxygen or oxygen mixtures with nitrogen or argon.  
Re Claim 20, as applied in claim 13 above, Choi et al., Okabe et al., JOO et al. and Kato et al. disclose all the claimed limitations including wherein the pre-cleaning is performed under atmosphere and the plasma cleaning is performed under vacuum (see Okabe et al. Paragraph [0036]).  
Re Claim 24, as applied in claim 13 above, Choi et al., Okabe et al., JOO et al. and Kato et al. disclose all the claimed limitations including wherein the plasma cleaning uses pure oxygen.
Re Claim 25, as applied in claim 13 above, Choi et al., Okabe et al., JOO et al. and Kato et al. disclose all the claimed limitations including wherein the plasma cleaning uses a mixture of (1) oxygen and (2) nitrogen or argon.
Allowable Subject Matter
Claim 14 is allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the controller is configured to implement a method for cleaning a vacuum system used in the manufacture of OLED devices, comprising: Page 3 7135214Application No. 16/318,052Docket No.: ZIMR/0454USPReply to Office Action of November 8, 2021performing pre-cleaning for cleaning at least a portion of the vacuum system, wherein the pre-cleaning includes a wet chemical cleaning process; and performing plasma cleaning using a remote plasma source,” as recited in claim 14. 
 Conclusion
THIS ACTION IS MADE NON-FINAL.    
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 4, 2022